MEMORANDUM **
In these consolidated petitions, Mangal Singh seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his two motions to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review in No. 05-73211 and dismiss the petition for review in No. 05-76660.
The BIA did not abuse its discretion in denying Singh’s first motion to reopen as untimely because it was filed more than two years after the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final order of removal), and Singh has not demonstrated that he qualified for any exception to the ninety-day time limit, see 8 C.F.R. § 1003.2(c)(2).
Singh concedes that his second motion to reopen was numerically barred, and contends that the BIA should have reopened his proceedings sua sponte to correct an alleged miscarriage of justice. We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (noting that “the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion”).
PETITION FOR REVIEW DENIED (No. 05-73211).
PETITION FOR REVIEW DISMISSED (No. 05-76660).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.